Citation Nr: 9903640	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD) from November 30, 1988, to 
June 27, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968 and from June 1968 to November 1969.

By a decision entered in May 1993, the Board of Veterans' 
Appeals (Board) granted service connection for PTSD.  The RO 
implemented that decision by rating action dated in November 
1993.  The RO assigned November 30, 1988, as the effective 
date of the award, with an initial evaluation of 30 percent.  
A temporary total evaluation (100 percent) was granted from 
December 2, 1992, to January 31, 1993, based on a period of 
hospitalization.  See 38 C.F.R. § 4.29.  The 30 percent 
rating was thereafter continued until June 28, 1993, when an 
increased rating for PTSD, to 50 percent, was made effective.

In January 1994, the veteran filed a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  He also 
initiated an appeal of the RO's November 1993 decision.  He 
maintained that he was entitled to an effective date earlier 
than November 30, 1988, for the award of disability 
compensation benefits for PTSD, and disagreed with the 30 
percent rating assigned for PTSD prior to June 28, 1993.

In August 1994, the RO denied the claim for TDIU.  The RO 
also reaffirmed its earlier decision to assign November 30, 
1988, as the effective date for the award of disability 
compensation benefits for PTSD.  In September 1994, the 
veteran expressed disagreement with the RO's denial of TDIU; 
the assignment of a 30 percent evaluation for PTSD prior to 
June 28, 1993; and the 50 percent rating assigned thereafter.  
In October 1994, a statement of the case (SOC) was issued 
which addressed the issues of TDIU, earlier effective date, 
and increased rating.  
Later that same month, the veteran submitted a substantive 
appeal, expressing continuing disagreement with the RO's 
denial of TDIU; the assignment of a 30 percent evaluation for 
PTSD prior to June 28, 1993; and the 50 percent rating 
assigned thereafter.  As to the earlier effective date 
question, however, he expressed a desire to withdraw that 
issue from appeal.  38 C.F.R. § 20.204.  (He later reiterated 
his desire to withdraw the earlier effective date issue 
during a hearing held at the RO in July 1995.)

In August 1995, the RO granted a temporary total rating for 
PTSD from February 22, 1995, to April 30, 1995, based on a 
period of hospitalization.  38 C.F.R. § 4.29.  Thereafter, in 
November 1995, the RO increased the veteran's rating for PTSD 
from 50 to 70 percent, effective June 28, 1993.  The RO 
confirmed its prior decisions as to the remaining issues on 
appeal, however, and a supplemental SOC (SSOC) was issued in 
December 1995.  Another SSOC was issued in January 1996, 
after the RO once again confirmed its denial of the TDIU 
claim, and SSOCs pertaining to the claims for TDIU and an 
increased rating for PTSD (in excess of 70 percent), were 
furnished the veteran in October 1996 and March 1997.

By a decision entered in January 1998, the RO increased the 
veteran's rating for PTSD from 70 to 100 percent, effective 
February 20, 1997.  The case was transferred to the Board in 
February 1998, and the veteran's representative submitted a 
brief on appeal later that same month.  In March 1998, the 
Board dismissed the claims for TDIU and an increased rating 
for PTSD, and remanded to the RO for further development the 
claim of entitlement to a rating greater than 30 percent for 
PTSD from November 30, 1988, to June 27, 1993.

In April 1998, the veteran filed a motion for reconsideration 
of the Board's March 1998 decision, challenging the Board 
dismissal of the claim for TDIU.  See 38 C.F.R. § 20.1000.  
That motion was denied by the Acting Chairman of the Board in 
May 1998.  The veteran was notified that his motion for 
reconsideration was also being construed as a request for 
revision of the March 1998 decision on the grounds of clear 
and unmistakable error (CUE).  See Pub. L. No. 105-111, 111 
Stat. 2271 (1997).  See also VAOPGCPREC 1-98 (January 13, 
1998).  However, VA has subsequently indicated that motions 
for reconsideration will not be considered motions for 
revision on the grounds of CUE.  64 Fed.Reg. 2135 (Jan. 13, 
1999).  Notice of this will be sent later with additional 
information concerning the filing of CUE motions.  Id.  
Therefore, the decision that follows is limited to the issue 
of entitlement to a rating greater than 30 percent for PTSD 
from November 30, 1988, to June 27, 1993.

The Board notes that the veteran timely expressed his 
dissatisfaction with the RO's November 1993 determination 
that he was entitled to be paid at the 100 percent rate, 
under 38 C.F.R. § 4.29, for only one month, based upon a 
period of hospitalization from December 2, 1992, to January 
15, 1993.  It does not appear, however, that he was ever 
furnished a SOC in that regard.  Consequently, the matter is 
referred to the RO for appropriate action.

The Board also notes that the veteran, in a statement dated 
in March 1995, raised the matter of entitlement to service 
connection for arthritis of the left foot, degenerative 
disorders of the knees and low back, and a disability 
manifested by bone spurs in the neck.  In a later statement, 
dated in April 1995, he also raised the issue of entitlement 
to an increased (compensable) rating for residuals of a 
service-connected fracture of the left fifth metatarsal.  As 
it does not appear that the RO has taken adjudicatory action 
on these claims, they are likewise referred to the RO.


FINDINGS OF FACT

1.  Medical records generated prior to June 28, 1993, show 
that the veteran's PTSD was manifested by nightmares, 
periodic depression, tearfulness, anxiety, moodiness, 
flashbacks, decreased concentration, a preoccupation with 
Vietnam, difficulty sleeping, an exaggerated response to 
certain sensory cues, claustrophobia, hypervigilance, social 
withdrawal, and avoidance behavior.  The veteran's PTSD was 
described as "severe" as early as August 1988.

2.  The evidence prior to June 28, 1993, does not show that 
the veteran's PTSD resulted in his virtual isolation in the 
community, or that it was totally incapacitating with 
symptoms that bordered on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  Neither does the evidence from 
that period demonstrate that he was unable to obtain or 
retain employment solely as a result of PTSD.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD, to 70 percent, 
from November 30, 1988, to June 27, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 30 percent for PTSD from November 30, 1988, to June 
27, 1993.  He maintains that his PTSD was more severe during 
that time than reflected by the assignment of a 30 percent 
evaluation.

The veteran's claim is well-grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  He has been given an 
opportunity to testify at a personal hearing, and the 
evidence relevant to his claim has been properly developed.  
No further assistance is required to comply with the duty to 
assist.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  PTSD was evaluated primarily on the basis 
of the degree to which psychoneurotic symptoms impaired the 
veteran's ability to establish or maintain effective 
relationships with people, and the degree to which they 
impaired his industrial ability by affecting his reliability, 
flexibility, and efficiency.  If there was no industrial 
impairment, a zero percent rating was warranted.  "Mild" 
social and industrial impairment warranted a 10 percent 
rating; "definite" industrial impairment warranted a 30 
percent rating; "considerable" industrial impairment 
warranted a 50 percent rating; and "severe" industrial 
impairment warranted a 70 percent rating.  When the 
symptomatology resulted in virtual isolation in the 
community, or the symptoms were totally incapacitating and 
bordered on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, a total rating was warranted.  A total 
rating was also warranted if the veteran was demonstrably 
unable to obtain or retain employment as a result of 
psychoneurotic symptoms.  Id.  See 38 C.F.R. § 4.129 
(1996); Johnson v. Brown, 7 Vet. App. 95 (1994).

In the present case, the Board finds that the evidence 
supports the assignment of a 70 percent rating for the 
veteran's PTSD from November 30, 1988, to June 27, 1993.  The 
medical evidence from that time shows that his PTSD was 
manifested by nightmares, periodic depression, tearfulness, 
anxiety, moodiness, flashbacks, decreased concentration, a 
preoccupation with Vietnam, difficulty sleeping, an 
exaggerated response to certain sensory cues, claustrophobia, 
hypervigilance, social withdrawal, and avoidance behavior.  
One of the veteran's VA care providers described the 
veteran's PTSD as "severe" as early as August 1988, and 
that adjective was used again to describe his PTSD in medical 
reports of December 1988, August 1989, February 1992, January 
1993, and June 1993.  Although examiners' use of such terms 
is not determinative of the rating to be assigned, and the 
record reflects some periodic fluctuation in the veteran's 
symptoms during the time in question, the Board is satisfied 
that the evidence from that time, taken together, 
demonstrates that veteran's PTSD was productive of "severe" 
industrial impairment.  The evidence, at a minimum, gives 
rise to a reasonable doubt on the question.  38 C.F.R. 
§§ 4.3, 4.7 (1998).  Consequently, an increased rating for 
PTSD, to 70 percent, is granted from November 30, 1988, to 
June 27, 1993.  (Exclusive of the period from December 2, 
1992, to January 31, 1993, for which a temporary total rating 
has already been granted.  See Introduction, supra.)

The Board finds, however, that a rating in excess of 70 
percent for that period is not warranted.  The evidence prior 
to June 28, 1993, does not show that the veteran's PTSD 
resulted in his virtual isolation in the community, or that 
it was totally incapacitating with symptoms that bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  Neither does the evidence demonstrate that he 
was unable to obtain or retain employment as a result of 
PTSD.  The evidence prior to June 28, 1993, shows that, 
although the veteran was then suffering serious disability 
due to PTSD, he was generally found to be alert, coherent, 
oriented, and only mildly withdrawn on clinical evaluation.  
And though it was noted on records from 1992 and 1993 that 
the veteran  was "totally disabled," the records do not 
establish that he was unable to obtain or retain employment 
as a result of PTSD alone.  (A treatment record from February 
1992, for instance, indicates that "combined illness renders 
[patient] totally disabled.")  The Board therefore finds 
that the preponderance of the evidence is against a rating in 
excess of 70 percent for PTSD from November 30, 1988, to June 
27, 1993.


ORDER

An increased rating for PTSD, to 70 percent, is granted from 
November 30, 1988, to June 27, 1993, subject to the law and 
regulations governing the award of monetary benefits.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


